Citation Nr: 0839148	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  05-29 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and a generalized anxiety disorder (GAD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to November 
1971.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO), 
denied the veteran's claim on the basis that he failed to 
submit new and material evidence.  

When this case was previously before the Board in April 2008, 
it was remanded for further development.  In the introduction 
to that decision, the Board, citing Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008) and Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996), explained that the claim had to be considered on 
de novo basis.


FINDING OF FACT

In June 2008, a VA examiner diagnosed PTSD based on 
the veteran's history of sexual assault in the military.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, PTSD 
was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for 
PTSD, which constitutes a complete grant of the benefit 
sought on appeal.  As such, no discussion of VA's duties to 
notify and assist is necessary.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Cohen v. Brown, 10 Vet. App. 128 (1997).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2007); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 
389, 395-96 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

There are special considerations for PTSD claims predicated 
on a sexual assault.  The pertinent regulation, 38 C.F.R. § 
3.304(f)(3), provides that PTSD based on a personal assault 
in service permits evidence from sources other than the 
veteran's service records which may corroborate his account 
of the stressor incident.  Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(3).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance, substance 
abuse, episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  VA will not deny a PTSD claim 
that is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  Id.  VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal assault 
occurred.  Id.

The veteran has been diagnosed as having PTSD, including at 
the conclusion of his June 2008 VA psychiatric examination.  
This diagnosis was based on an in-depth mental status 
evaluation and took into consideration his pertinent medical 
and other history and reported symptoms.  See 38 C.F.R. § 
3.304(f).

The determinative issue, then, is whether there also is 
sufficient evidence for concluding the veteran's alleged 
stressor in service actually occurred - bearing in mind that 
doctors already have established the requisite link between 
his current PTSD diagnosis and this purported incident (but 
again, only assuming it occurred as alleged).

Concerning this, the veteran claims that a male soldier 
sexually assaulted him and attempted to rape him in Fort Lee, 
Virginia.  In support of his claim, he has provided a January 
2005 statement from his parents indicating that military 
service had a significant impact on the veteran's behavior 
and demeanor.  During and after service, his parents 
indicated that he was a "totally different person" and that 
he "fell into a deep depression and also was "very nervous 
during this time."  Indeed, his parents visited the veteran 
during service and they "could tell instantly that his whole 
attitude toward life was changed."  His parents also 
remember receiving letters from him during service stating 
that he was very depressed and nervous.  In this regard, when 
he came home for leave in June 1971 he refused to talk to or 
see any of his friends.  They also note that the veteran 
continued to exhibit these same symptoms after service.  

At his VA psychiatric examination in June 2008, the veteran 
indicated that he has only told his wife, his psychiatrist 
and that examiner about his sexual assault during service.  
So, although not contemporaneous to the alleged sexual 
assault at issue, his parents' statement nonetheless provides 
probative evidence corroborating the veteran's change in 
behavior after service which continues to the present.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

The veteran's service medical records show he was treated for 
nervousness at Malcolm Grow Medical Center.  This record 
indicates he was transferred from Vietnam with a diagnosis of 
character and behavior disorder.  It also notes that he was 
seen by a psychiatrist in Vietnam due to a fear of cutting 
off his fingers.  This record also shows that he was not able 
to cope with his assignment in Vietnam.  On referral to 
psychiatry in Vietnam, he had a diagnosis of immature 
personality and that he displayed marked passive-dependent 
features.  This examiner noted that he appeared depressed and 
overwhelmed by his situation.  The diagnosis was character 
and behavior disorder.  

His separation examination report cites to the above 
psychiatric statement.  In addition, on his Report of Medical 
History associated with his discharge, he stated that he was 
transferred to Malcolm Grow Medical Center due to his nervous 
condition.  Hence, his service medical records demonstrate a 
dramatic change in his behavior (nervousness, depression, an 
inability to cope in Vietnam and a desire to go home) that 
possibly was caused by an event unrelated to a character and 
behavior disorder.  

At his initial VA examination in March 1972, he stated that 
he was very nervous during service.  He reported that he had 
a nervous breakdown during service and attributed it to his 
basic training and experiences in Vietnam and was 
hospitalized at Da Nang due to the nervous condition.  
Although there are no available service medical records 
concerning his psychiatric treatment in Vietnam, the October 
1971 medical statement from Malcolm Grow Medical Center and 
his March 1972 VA examination confirm that he had a history 
of psychiatric problems during service dating back to his 
basic training when he alleges the sexual assault occurred.

The June 2008 VA psychiatric examination reflects the 
examiner's finding that the onset of his current PTSD could 
be attributed to the claimed sexual assault in service.  He 
complained of frequent violent nightmares, avoidance 
behavior, intrusive memories, hyperarousal, anger problems, 
occasional suicidal ideation and anxiety.  A mental status 
evaluation noted his mood was anxious and dysphoric and his 
affect was constricted.  His short-term memory was moderately 
impaired and his thought processes were lacking in ideas.  
This examiner also found recurring suicidal ideation, albeit 
with no current plan for the veteran to hurt himself.

The VA examiner's conclusion takes into account evidence of 
some contemporaneous behavioral changes - including a pattern 
of subsequent nervousness, depression, agoraphobia and 
provides an explanation for the veteran's separation from 
service.  The examiner indicated the veteran has symptoms of 
PTSD due to his military service.  Because his alleged 
stressor involved a previous physical assault, the examiner's 
conclusion is probative based on the behavioral changes 
noted.  See 38 C.F.R. § 3.304(f)(3).  Indeed, while generally 
credible evidence of the occurrence of a claimed stressor 
does not consist solely of medical evidence obtained after 
the fact (such as a VA physician's opinion post service 
discharge), here, there is other probative evidence 
supporting the claim.  Thus, the evidence must be considered 
together within the context of subsequent events.

Based upon consideration of all the evidence pertaining to 
the alleged incident, when all reasonable doubt is resolved 
in the veteran's favor, the alleged stressor involving his 
sexual assault has been sufficiently corroborated by the 
record.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In 
this respect, he explained that his panic disorder and 
depression during service was, in actuality, a result of the 
mental anguish from his sexual assault and resulted in 
psychiatric counseling in Vietnam shortly thereafter and at 
Malcolm Grow Medical Center when he returned.  Although most 
of these records are not a part of the record, the veteran's 
behavior clearly changed during his military service.  These 
changes were noted by the veteran's parents in June 1971 even 
before he went to Vietnam as he appeared depressed, solitary 
and nervous.  His parents also noted that this markedly 
different behavior has continued after he returned from 
service - experiencing visible depression, being withdrawn 
from society, distant, upset, and unhappy.

Although the evidence that has been obtained is not 
necessarily of the specificity that it would corroborate all 
details associated with this incident, there nonetheless is 
sufficient corroboration of the veteran's change in behavior 
and demeanor, consistent with what he has alleged.  Thus, 
resolving all reasonable doubt in his favor, the Board 
accepts his changes in behavior both during and since service 
as sufficient evidence that a sexual assault occurred in 
service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the 
"benefit- of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).  Hence, the Board finds that the evidence 
supports the veteran's claim of entitlement to service 
connection for PTSD.  The evidence establishes a diagnosis of 
PTSD, credible supporting evidence that a claimed in-service 
stressor actually occurred, and a link, established by the 
medical evidence, between his PTSD diagnosis and a verified 
in-service stressor.  See 38 C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is granted.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


